                 Case 1:20-cv-00510-LPS Document 16-2 Filed 08/03/20 Page 1 of 5 PageID #: 4370




                                                            Exhibit 2
                                  Response to Defendants’ Exhibit L Chart Exhibit B
                 10,002,036                             8,209,705 (cancelled)                        8,566,843 (cancelled)
[1.4] identify information associated with   [20.2] logic for allowing receipt of          [51.2] identifying information associated
a message received utilizing a Flexray       information associated with a message,        with a message received utilizing a first
network protocol associated with a           utilizing a first network protocol            network protocol associated with a first
Flexray network;                             associated with a first network;              network;

                                             See claim elements [20.8] and [20.9],         See claim elements [51.9] an [51.10],
                                             infra, specifying a Flexray network.          infra, specifying a Flexray network.


                                             Stragent Response:                            Stragent Response:

                                             The ‘705 patent, claim 20, elements 20.8      The ‘843 patent, claim 51, elements 51.9
                                             and 20.9, do not explicitly require a         and 51.10, do not explicitly require a
                                             FlexRay network as recited in the ‘036        FlexRay network as recited in the ‘036
                                             patent, claim 1. Rather, elements 20.8 and    patent, claim 1. Rather, elements 51.9 and
                                             20.9 merely indicate that the network         51.10 merely indicate that the network
                                             could be one of three types of networks,      could be one of three types of networks,
                                             including a CAN, FlexRay, or LIN              including a CAN, FlexRay, or LIN
                                             network. The specific requirement for a       network. The specific requirement for a
                                             FlexRay network creates a narrower claim      FlexRay network creates a narrower claim
                                             than those in the IPR proceedings, and        than those in the IPR proceedings, and
                                             thus the ’036 patent claim 1 represents a     thus the ’036 patent claim 1 represents a
                                             patentably distinct claim.                    patentably distinct claim.



[1.10] share the information in less than    [20.7] logic for causing the information to   [51.8] wherein the apparatus is operable
one millisecond utilizing a Controller       be shared by:                                 such that the information is capable of
Area Network protocol associated with a                                                    being shared in real-time utilizing a



                                                                 1
                  Case 1:20-cv-00510-LPS Document 16-2 Filed 08/03/20 Page 2 of 5 PageID #: 4371




                10,002,036                                 8,209,705 (cancelled)                          8,566,843 (cancelled)
Controller Area Network, the automotive         in real-time, sharing the information           second network protocol associated with a
electronic control unit remaining in            utilizing at least one message format           second network, and the control unit
hardwired communication with the                corresponding to a second network               includes:
Flexray network and the Controller              protocol associated with a second network
Area Network, and including:                    which is different from the first network
                                                protocol;                                       Stragent Response:

                                                                                           Like the ‘705 patent, the ‘843 patent,
                                                Stragent Response:                         claim 51, merely requires any two
                                                                                           different networks. The ‘036 patent,
                                                The ‘705 patent, claim 20, merely requires claim 1, now more narrowly requires a
                                                any two different networks. The ‘036       network with both Flexray and CAN
                                                patent, claim 1, now more narrowly         networks in communication with each
                                                requires a network with both Flexray and other. None of the final written decisions
                                                CAN networks in communication with         for the ‘843 patent discussed systems
                                                each other. None of the final written      requiring these two specific networks.
                                                decisions for the ‘705 patent discussed    Rather, while they described CAN, the
                                                systems requiring these two specific       second network was a non-FlexRay
                                                networks. Rather, while they described     network: Ethernet, FireWire, MOST, etc.
                                                CAN, the second network was a non-         The requirements for the presence of two
                                                FlexRay network: Ethernet, FireWire,       specific networks creates a narrower claim
                                                MOST, etc. The requirements for the        than those in the IPR proceedings, and
                                                presence of two specific networks creates thus the ‘036 patent claim 1 represents a
                                                a narrower claim than those in the IPR     patentably distinct claim.
                                                proceedings, and thus the ‘036 patent
                                                claim 1 represents a patentably distinct
                                                claim.

[1.11] a first interface for interfacing with   [20.8] a first interface portion for            [51.9] a first interface for interfacing with
the Flexray network, the first interface        interfacing with the first network, the first   the first network, the first interface
including a first interface-related data        interface portion including a first             including a first interface-related first
link layer component that uses Flexray          interface-related first layer part for          component for receiving first data units




                                                                      2
                 Case 1:20-cv-00510-LPS Document 16-2 Filed 08/03/20 Page 3 of 5 PageID #: 4372




                  10,002,036                             8,209,705 (cancelled)                           8,566,843 (cancelled)
network-related data link layer header       receiving first interface-related first layer   and a first interface-related second
bits and a first interface-related network   messages and a first interface-related          component, the control unit being
layer component that uses Flexray            second layer part, the first interface-         operable such that the first data units are
network related network layer header         related first layer messages being              processed after which processed first data
bits; and                                    processed after which first interface-          units are provided, where the first network
                                             related second layer messages are               is at least one of a Controller Area
                                             provided, where the first network is at         Network type, a Flexray network type, or
                                             least one of a Controller Area Network, a       a Local Interconnect Network type; and
                                             Flexray network, or a Local Interconnect
                                             Network; and
                                                                                             Stragent Response:

                                             Stragent Response:                          The ‘036 claims have been narrowed by
                                                                                         requiring specifically a FlexRay “data link
                                             The ‘036 claims have been narrowed by       layer component” utilizing “data link
                                             requiring specifically a FlexRay “data link layer header bits” and a “network layer
                                             layer component” utilizing “data link       component” utilizing “network layer
                                             layer header bits” and a “network layer     header bits.” As these limitations are not
                                             component” utilizing “network layer         present in the ‘843 claims, nothing in the
                                             header bits.” As these limitations are not IPR proceedings and final written
                                             present in the ‘705 claims, nothing in the  decisions for the ‘843 discussed them.
                                             IPR proceedings and final written           Rather, the petitions and decisions related
                                             decisions for the ‘705 discussed them.      to the “first layer part” and “second layer
                                             Rather, the petitions and decisions related part” focus on the physical locations of
                                             to the “first layer part” and “second layer the hardware or software interface in the
                                             part” focus on the physical locations of    prior art systems, rather than the bit
                                             the hardware or software interface in the   configuration of messages being used at
                                             prior art systems, rather than the bit      each interface. The requirement for the
                                             configuration of messages being used at     presence of these specific additional
                                             each interface. The requirement for the     components create a narrower claim than
                                             presence of these specific additional       those in the IPR proceedings, and thus the
                                             components create a narrower claim than




                                                                   3
                Case 1:20-cv-00510-LPS Document 16-2 Filed 08/03/20 Page 4 of 5 PageID #: 4373




               10,002,036                              8,209,705 (cancelled)                          8,566,843 (cancelled)
                                            those in the IPR proceedings, and thus the      ’036 patent claim 1 represents a
                                            ’036 patent claim 1 represents a                patentably distinct claim.
                                            patentably distinct claim.


[1.12] a second interface for interfacing   [20.9] a second interface portion for           [51.10] a second interface for interfacing
with the Controller Area Network, the       interfacing with the second network, the        with the second network, the second
second interface including a second         second interface portion including a            interface including a second interface-
interface-related data link layer           second interface-related first layer part for   related first component for receiving
component that uses Controller Area         receiving second interface-related first        second data units and a second interface-
Network-related data link layer header      layer messages and a second interface-          related second component, the control unit
bits and a second interface- related        related second layer part, the second           being operable such that the second data
network layer component that uses           interface-related first layer messages          units are processed after which processed
Controller Area Network-related network     being processed after which second              second data units are provided, where the
layer header bits.                          interface-related second layer messages         second network is at least one of the
                                            are provided, where the second network is       Controller Area Network type, the Flexray
                                            different from the first network and is at      network type, or the Local Interconnect
                                            least one of the Controller Area Network,       Network type.
                                            the Flexray network, or the Local
                                            Interconnect Network.
                                                                                            Stragent Response:

                                            Stragent Response:                              The ‘036 claims have been narrowed by
                                                                                            requiring specifically a CAN “data link
                                            The ‘036 claims have been narrowed by           layer component” utilizing “data link
                                            requiring specifically a CAN “data link         layer header bits” and a “network layer
                                            layer component” utilizing “data link           component” utilizing “network layer
                                            layer header bits” and a “network layer         header bits.” As these limitations are not
                                            component” utilizing “network layer             present in the ‘843 claims, nothing in the
                                            header bits.” As these limitations are not      IPR proceedings and final written
                                            present in the ‘705 claims, nothing in the      decisions for the ‘843 discussed them.
                                            IPR proceedings and final written               Rather, the petitions and decisions related




                                                                 4
 Case 1:20-cv-00510-LPS Document 16-2 Filed 08/03/20 Page 5 of 5 PageID #: 4374




10,002,036                         8,209,705 (cancelled)                         8,566,843 (cancelled)
                       decisions for the ‘705 discussed them.        to the “first layer part” and “second layer
                       Rather, the petitions and decisions related   part” focus on the physical locations of
                       to the “first layer part” and “second layer   the hardware or software interface in the
                       part” focus on the physical locations of      prior art systems, rather than the bit
                       the hardware or software interface in the     configuration of messages being used at
                       prior art systems, rather than the bit        each interface. The requirement for the
                       configuration of messages being used at       presence of these specific additional
                       each interface. The requirement for the       components create a narrower claim than
                       presence of these specific additional         those in the IPR proceedings, and thus the
                       components create a narrower claim than       ’036 patent claim 1 represents a
                       those in the IPR proceedings, and thus the    patentably distinct claim.
                       ’036 patent claim 1 represents a
                       patentably distinct claim.




                                           5
